                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                              CENTRAL DIVISION
                                AT LEXINGTON


UNITED STATES OF AMERICA,                                CRIMINAL NO. 5:15-13-KKC
     Plaintiff,

v.                                                          OPINION AND ORDER

BENITO SEGURA TOVAR,
    Defendant

LORENA LINARES-SANCHEZ,
    Claimant

                                   ************

        This matter is before the Court on the Statement of Claim and Petition for

 Adjudication of Claim to certain real property (DE 870) filed by claimant Lorena Linares-

 Sanchez.

        After defendant Benito Segura Tovar pleaded guilty to conspiring to distribute

 cocaine and marijuana and to commit money laundering, this Court sentenced him to a

 188-month term of imprisonment (DE 869, Judgment). Any person convicted of such a

 crime must forfeit to the United States any property derived from the proceeds of the crime

 and any property used to commit the crime. 21 U.S.C. § 853(a). Further, title to such

 property vests in the United States at the time of the commission of the acts giving rise to

 the forfeiture. 21 U.S.C. § 853(c).

        In his plea agreement, Tovar agreed to forfeit all his interest in the property listed

 in the forfeiture allegation of his indictment. Among the property in the forfeiture
allegation were three pieces of real property: 4436 Damas Rd., Knoxville, Tennessee;

4224 Van Dyke Drive in Knoxville, Tennessee; and 3904 W. Beaver Creek Dr. in Powell,

Tennessee.

       Prior to his sentencing, the Court entered a preliminary judgment of forfeiture,

ordering that the three pieces of real property were forfeited to the United States. Pursuant

to 21 U.S.C. § 853(n)(2), Linares-Sanchez filed a petition asserting that she owns 15

percent of the Damas Rd. property; 100 percent of the Beaver Creek property; and 100

percent of the Van Dyke Drive property.

       A third-party claimant can prove her entitlement to forfeited property in a few

ways. If the claimant’s interest in the property arose prior to the commission of the

criminal acts giving rise to the forfeiture (and, thus, before title to the property vested in

the United States), she must prove by a preponderance of the evidence that she currently

has a legal interest in the property and that, at the time of the commission of the criminal

acts (when the United States acquired its interest in the property), 1) she was the one that

had an interest in the property, not the defendant; or 2) her interest was superior to the

defendant’s interest. 21 U.S.C. § 853(n)(6)(A).

       If the claimant’s interest in the property arose after the commission of the criminal

acts (and, thus, after the United States acquired its interest in the property), then the she

must prove that she was a “bona fide purchaser for value” of her asserted interest in the

property “and was, at the time of purchase, reasonably without cause to believe that the

property was subject to forfeiture….” 21 U.S.C. § 853(n)(6)(B).

       As to evidence that Linares-Sanchez has a legal interest in the properties and when

                                              2
that interest arose, she testified that she is not on the title or deed to the Damas Road

property. For this reason, the Court cannot find that Linares-Sanchez has proved by a

preponderance of the evidence that she has a legal right, title, or interest in the Damas

Road property.

       At the forfeiture hearing, Linares-Sanchez did produce a deed, however, showing

that she is the record owner of the Beaver Creek property. No party produced evidence at

the hearing that Linares-Sanchez holds title to the Van Dyke property, but the Assistant

U.S. Attorney stated that the government did not contest that Linares-Sanchez is the record

owner of the Van Dyke property. The AUSA stated that Linares-Sanchez had provided

the government titles and deeds to both the Beaver Creek and Van Dyke properties.

       As to when Linares-Sanchez acquired title to the properties, the quitclaim deed

offered into evidence establishes that Honorio Sanchez quitclaimed the Beaver Creek

property to Linares-Sanchez on March 23, 2014. Linares-Sanchez testified that Honorio

Sanchez is her uncle. She testified that her uncle also quitclaimed the Van Dyke property

to her on June 9, 2014. That testimony was uncontradicted.

       Again, the evidence before the Court shows that the criminal activity underlying

Tovar’s conviction in this case began in September 2014. Thus, Linares-Sanchez asserts

that she acquired ownership of both the Van Dyke and Beaver Creek properties before

Tovar’s criminal activity began and, therefore, before title vested in the United States.

There is no evidence that Tovar ever had title to the Beaver Creek or Van Dyke property.

Thus, Linares-Sanchez is attempting to prove that she is entitled to the properties under

the first method discussed above. She asserts that 1) she has a legal interest in the

                                            3
properties and 2) that, at the time of the commission of the criminal acts, she had title to

the properties, and Tovar did not.

       While Linares-Sanchez has sufficiently established that she has legal title to the

properties, “bare legal title, in the absence of assertions of dominion, control or some other

indicia of ownership of or interest in the seized property, is insufficient to confer standing

to challenge a forfeiture.” United States v. $515,060.42, 152 F.3d 491, 498 n. 6 (6th

Cir.1998) “The mere assertion of legal title to property may not be sufficient to establish

standing, for issues of actual possession, control, and financial stake must also be

considered.” Id. (quoting United States v. 2511 E. Fairmount Ave., 722 F. Supp. 1273,

1279 (D. Md. 1989)).

       As to dominion and control over the properties, Linares-Sanchez testified that she

lives in the Beaver Creek property with her three children and Tovar’s nephew. She

testified that she has never lived in the Van Dyke property, but that she began renting it

out about two years ago. There is no evidence to the contrary. Thus, Linares-Sanchez has

established that she has dominion and control over the Van Dyke and Beaver Creek

properties.

       In addition to legal title and dominion and control over the properties, the Court

must also determine whether Linares-Sanchez purchased the property with the proceeds

of the criminal activity that gave rise to the forfeiture. “[C]ourts look behind the formal

title to determine whether the record title owner is a ‘strawman’ set up to conceal the

financial affairs of illegal dealings of someone else.” United States v. Carrell, 252 F.3d

1193, 1204 (11th Cir.2001) (citation omitted). “It has been recognized that people engaged

                                              4
in illegal activities, especially when needing to conceal illegitimate funds and being aware

of forfeiture statutes, often attempt to disguise their interests in property by not placing

title in their own names.” Id. (citing United States v. One 1982 Porsche 928, 732 F.Supp.

447, 451 (S.D.N.Y.1990)). “A failure to look beyond bare legal title would foster

manipulation of nominal ownership . . . . ” United States v. Henry, No. 94–6188, 1995 WL

478635, at *2 (6th Cir.1995) (citing 526 Liscum Drive, 866 F.2d at 217). “The rationale

for the rule that bare legal title may be insufficient [for standing] is based on a candid

determination that things are often not what they appear to be, especially in the world of

drug trafficking.” United States v. A Single Family Residence & Real Prop. Located at

900 Rio Vista Blvd., Fort Lauderdale, 803 F.2d 625, 630 (11th Cir. 1986) (quoting United

States v. One 1977 36 Foot Cigarette Ocean Racer, Fla. Registration No. FL9350CT, 624

F. Supp. 290, 295 (S.D. Fla. 1985)). “In brief, people engaged in illegal activities often

attempt to disguise their interests in property by placing title in someone else's name.” Id.

       Linares-Sanchez’s testimony regarding how she acquired the properties at issue

was less than clear. She testified that she moved from Kentucky to Tennessee in 2009 or

2010. The Court’s understanding from her testimony was that, at that time, the Beaver

Creek and Van Dyke properties were owned by a person named Jamie Smith. Linares-

Sanchez testified that, at some point after she moved to Tennessee, she began making

payments to Smith toward the purchase of the property. In her petition, she states that she

has paid approximately $95,000 for the Beaver Creek property over time since sometime

in 2007 or 2008. She testified at the forfeiture hearing that she is still making payments on

at least the Beaver Creek property. In her petition, Linares-Sanchez states that she paid

                                             5
approximately $20,000 for the Van Dyke property.

       It appears from Linares-Sanchez’s testimony at the hearing that Smith transferred

title to both the Van Dyke and Beaver Creek properties to Linares-Sanchez’s uncle.

Linares-Sanchez testified that, even though she made the payments for the properties, she

asked her uncle to be the record owner of the properties because he is legally in the United

States, and she is not. Linares-Sanchez testified that she did not believe she could own

property. She later had the titles transferred to her name.

       Linares-Sanchez testified at the hearing that Tovar did not give her cash towards

the purchase of the properties, but he did give her “cards” in the amount of $5,000 to

$6,000 and she used some of that money to purchase the properties. The Court’s

understanding was that Tovar received the cards from a tax preparation service, and the

cash on the cards represented Tovar’s income tax refund.

       Linares-Sanchez testified that she has earned income by cleaning homes, working

at a car lot, and making meals for farm workers, and that she currently owns a roofing

company. She testified that the funds used to purchase the properties at issue here,

however, came from the sale of property she owned in Mexico. She testified that she

received $60,000 for the sale of the Mexican property, but she was unable to produce any

documents regarding this sale and was not able to provide the address of the property in

Mexico that she sold. Likewise, she testified that she inherited the property in Mexico

from her grandmother, but she provided no documentation to corroborate that.

       She testified that the buyer of the Mexican property would give her cash on an

irregular basis in irregular amounts, and that she, in turn would pay that cash to the owners

                                              6
of the Tennessee properties. Thus, her payments for the property were also made

irregularly and in various amounts. She provided no documentary evidence to corroborate

her receipt of payments from the buyers of her Mexican property or her payments for the

Tennessee property.

       Detective Rob Hart of the Lexington Police Department testified that he executed

the search warrant at the Beaver Creek property on February 11, 2015 as part of the

investigation that led to Tovar’s conviction. He testified that, about a month later, he

interviewed Linares-Sanchez who told him the money used to purchase the properties

came solely from Tovar.

       At the hearing, Linares-Sanchez denied saying this to Detective Hart.

Nevertheless, Detective Hart’s testimony is more credible than Linares-Sanchez’s on this

issue. Despite having had ample notice of the hearing, she was unable to provide any

evidence to corroborate her ownership of Mexican property, her sale of the property, or

her payments to Smith. The absence of written documentation of these transactions is

especially odd given the irregular manner that Linares-Sanchez testified she received

payments for the Mexican property and that she made payments on the Tennessee

properties. It would seem necessary for all parties to such transactions to track all

payments and to maintain written evidence of payments that are made.

       Furthermore, Detective Hart testified that, on the day he executed the search

warrant at the Beaver Creek drive property, the officers found Tovar there along with a

kilogram of cocaine, a money counter, drug paraphernalia, more than $200,000 in cash,

and various cell phones. This would indicate that Tovar conducted his drug trafficking

                                           7
activities at the Beaver Creek property, making it more likely that the proceeds of those

activities were used to purchase the property. Moreover, the criminal activities underlying

Tovar’s conviction occurred the same year that Linares-Sanchez acquired title to both the

Van Dyke and Beaver Creek properties. See United States v. Warner, 968 F.2d 1217, 1992

WL 163258 at * 3 (6th Cir. 1992) (considering in an ancillary proceeding under 21 U.S.C.

§ 853(n) the fact that the claimant acquired property the same year in which the drug-

related activities for which the defendant was convicted began.)

       Considering all the evidence, the Court cannot find that it is more likely than not

that the funds used to purchase the Beaver Creek and Van Dyke properties came from the

sale of property that Linares-Sanchez owned in Mexico. Accordingly, the Court hereby

ORDERS that Linares-Sanchez’s claim under 21 U.S.C. § 853(n) to the following real

property is DENIED:

       1) 4436 Damas Rd., Knoxville, TN;

       2) 3904 W. Beaver Creek Dr., Powell, TN; and

       3) 4224 Van Dyke Dr., Knoxville, TN.



       DATED: August 13, 2019




                                            8
